
	

113 HR 5243 IH: Let Seniors Work Act of 2014
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5243
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mr. DeSantis (for himself and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To eliminate the payroll tax for individuals who have attained retirement age, to amend title II of
			 the Social Security Act to remove the limitation upon the amount of
			 outside income which an individual may earn while receiving benefits under
			 such title, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Let Seniors Work Act of 2014.
		2.Elimination of payroll tax for individuals who have attained retirement age
			(a)In generalSection 230 of the Social Security Act (42 U.S.C. 430) is amended—
				(1)in subsection (a), by striking subsection (b) or (c) and inserting subsection (b), (c), or (e),
				(2)in subsection (b), by striking subsection (c) and inserting subsections (c) and (e), and
				(3)by adding at the end the following new subsection:
					
						(e)Notwithstanding any other provision of law, the contribution and benefit base determined under this
			 section for any calendar year after 2014 for any individual who has
			 attained retirement age (as defined in section 216(l)(1)) shall be reduced
			 to zero..
				(b)Effective dateThe amendments made by this section shall apply to remuneration paid in any calendar year after
			 2014.
			3.Repeal of provisions relating to deductions on account of work
			(a)In generalSubsections (b), (c)(1), (d), (f), (h), (j), and (k) of section 203 of the Social Security Act (42
			 U.S.C. 403) are repealed.
			(b)Conforming amendmentsSection 203 of such Act (as amended by subsection (a)) is further amended—
				(1)in subsection (c), by redesignating such subsection as subsection (b), and—
					(A)by striking Noncovered Work Outside the United States or in the heading;
					(B)by redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3), respectively;
					(C)by striking For purposes of paragraphs (2), (3), and (4) and inserting For purposes of paragraphs (1), (2), and (3); and
					(D)by striking the last sentence;
					(2)in subsection (e), by redesignating such subsection as subsection (c), and by striking subsections (c) and (d) and inserting subsection (b);
				(3)in subsection (g), by redesignating such subsection as subsection (d), and by striking subsection (c) each place it appears and inserting subsection (b); and
				(4)in subsection (l), by redesignating such subsection as subsection (e), and by striking subsection (g) or (h)(1)(A) and inserting subsection (d).
				4.Additional conforming amendments
			(a)Provisions relating to benefits terminated upon deportationSection 202(n)(1) of the Social Security Act (42 U.S.C. 402(n)(1)) is amended by striking Section 203 (b), (c), and (d) and inserting Section 203(b).
			(b)Provisions relating to exemptions from reductions based on early retirement
				(1)Section 202(q)(5)(B) of such Act (42 U.S.C. 402(q)(5)(B)) is amended by striking section 203(c)(2) and inserting section 203(b)(1).
				(2)Section 202(q)(7)(A) of such Act (42 U.S.C. 402(q)(7)(A)) is amended by striking deductions under section 203(b), 203(c)(1), 203(d)(1), or 222(b) and inserting deductions on account of work under section 203 or deductions under section 222(b).
				(c)Provisions relating to exemptions from reductions based on disregard of certain entitlements to
			 child’s insurance benefits
				(1)Section 202(s)(1) of such Act (42 U.S.C. 402(s)(1)) is amended by striking paragraphs (2), (3), and (4) of section 203(c) and inserting paragraphs (1), (2), and (3) of section 203(b).
				(2)Section 202(s)(3) of such Act (42 U.S.C. 402(s)(3)) is amended by striking The last sentence of subsection (c) of section 203, subsection (f)(1)(C) of section 203, and
			 subsections and inserting Subsections.
				(d)Provisions relating to suspension of aliens' benefitsSection 202(t)(7) of such Act (42 U.S.C. 402(t)(7)) is amended by striking Subsections (b), (c), and (d) and inserting Subsection (b).
			(e)Provisions relating to reductions in benefits based on maximum benefitsSection 203(a)(3)(B)(iii) of such Act (42 U.S.C. 403(a)(3)(B)(iii)) is amended by striking and subsections (b), (c), and (d) and inserting and subsection (b).
			(f)Provisions relating to penalties for misrepresentations concerning earnings for periods subject to
			 deductions on account of workSection 208(a)(1)(C) of such Act (42 U.S.C. 408(a)(1)(C)) is amended by striking under section 203(f) of this title for purposes of deductions from benefits and inserting under section 203 for purposes of deductions from benefits on account of work.
			(g)Provisions taking into account earnings in determining benefit computation yearsClause (I) in the next to last sentence of section 215(b)(2)(A) of such Act (42 U.S.C.
			 415(b)(2)(A)) is amended by striking no earnings as described in section 203(f)(5) in such year and inserting no wages, and no net earnings from self-employment (in excess of net loss from self-employment), in
			 such year.
			(h)Provisions relating to rounding of benefitsSection 215(g) of such Act (42 U.S.C. 415(g)) is amended by striking and any deduction under section 203(b).
			(i)Provisions relating to earnings taken into account in determining substantial gainful activity of
			 blind individualsThe second sentence of section 223(d)(4)(A) of such Act (42 U.S.C. 423(d)(4)(A)) is amended by
			 striking if section 102 of the Senior Citizens Right to Work Act of 1996 had not been enacted and inserting the following: if the amendments to section 203 made by section 102 of the Senior Citizens Right to Work Act of
			 1996 and by the Social Security Earnings Test Repeal Act of 2014 had not been enacted.
			(j)Provisions defining income for purposes of SSISection 1612(a) of such Act (42 U.S.C. 1382a(a)) is amended—
				(1)by striking as determined under section 203(f)(5)(C) in paragraph (1)(A) and inserting as defined in the last two sentences of this subsection; and
				(2)by adding at the end (after and below paragraph (2)(H)) the following:
					
						For purposes of paragraph (1)(A), the term wages means wages as defined in section 209, but computed without regard to the limitations as to
			 amounts of remuneration specified in paragraphs (1), (6)(B), (6)(C),
			 (7)(B), and (8) of section 209(a). In making the computation under the
			 preceding sentence, (A) services which do not constitute employment as
			 defined in section 210, performed within the United States by an
			 individual as an employee or performed outside the United States in the
			 active military or naval services of the United States, shall be deemed to
			 be employment as so defined if the remuneration for such services is not
			 includible in computing the individual's net earnings or net loss from
			 self-employment for purposes of title II, and (B) the term wages shall be deemed not to include (i) the amount of any payment made to, or on behalf of, an employee
			 or any of his or her dependents (including any amount paid by an employer
			 for insurance or annuities, or into a fund, to provide for any such
			 payment) on account of retirement, or (ii) any payment or series of
			 payments by an employer to an employee or any of his or her dependents
			 upon or after the termination of the employee’s employment relationship
			 because of retirement after attaining an age specified in a plan referred
			 to in section 209(a)(11)(B) or in a pension plan of the employer..
				(k)Repeal of deductions on account of work under the Railroad Retirement Program
				(1)In generalSection 2 of the Railroad Retirement Act of 1974 (45 U.S.C. 231a) is amended—
					(A)by striking subsection (f); and
					(B)by striking subsection (g)(2) and by redesignating subsection (g)(1) as subsection (g).
					(2)Conforming amendments
					(A)Section 3(f)(1) of such Act (45 U.S.C. 231b(f)(1)) is amended in the first sentence by striking before any reductions under the provisions of section 2(f) of this Act,.
					(B)Section 4(g)(2) of such Act (45 U.S.C. 231c(g)(2)) is amended—
						(i)in clause (i), by striking shall, before any deductions under section 2(g) of this Act, and inserting shall; and
						(ii)in clause (ii), by striking any deductions under section 2(g) of this Act and before.
						5.Effective dateThe amendments and repeals made by sections 3 and 4 of this Act shall apply with respect to taxable
			 years ending on or after the date of the enactment of this Act.
		
